Citation Nr: 0411460	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for a skin disorder, to 
include dermatitis and acne.  

5.  Entitlement to service connection for buttock fistula.  

6.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran's DD Form 214 reflects release from active duty 
based on "Para 5-17 AR 635-200 MCD."  Clarification of the 
reason for release from active duty is necessary in this 
case.  In addition, the DD Form 214 notes that the veteran 
had service in the Army National Guard.  

The Board notes that in correspondence received in March 
2000, the veteran provided alternate social security numbers.  
A request for pertinent records based on the alternate social 
security number has not been made.  In addition, he stated 
that during service he was AWOL (absent without leave) and 
received " a lot of Article 15."  The veteran's personnel 
records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:



1.  The AOJ should obtain the veteran's 
personnel records, to include any Orders 
to Report and the Separation Orders.

2.  The AOJ should define "Para 5-17 AR 
635-200 MCD," as noted on the DD Form 
214.  

3.  The AOJ should confirm all periods 
of service, to include active duty for 
training (ACDUTRA).  

4.  The AOJ should request any pertinent 
records, to include the above, using 
both social security numbers provided by 
the veteran.  

5.  The AOJ should review the additional 
evidence associated with the claims 
file.  

6.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to the claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


